DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
 
Allowable Subject Matter
Claims 1, 3-5, 7-10 and 12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-5, 7-10 and 12 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, defining, by a processor, a database schema in order to extract meaningful information pertaining to a specific use-case; determining, by the processor, one or more disparate data sources pertinent to extract the meaningful information associated to the specific user-case, wherein disparate data sources are unstructured data sources and structured data sources, wherein the one or more disparate data sources comprise raw data stored in distributed locations and include one of logs, relational data sources, forums, and social networking websites; extracting, by the processor, heterogeneous dataset from the one or more disparate data sources by using at least one data extraction technique; converting, by a conversion module, the database schema into Data- Translate Markup Language (DTML); providing, by the processor, the XML formatted database schema to a Data- Translate Markup Language (DTML) executer for translating, wherein the translating comprises: defining the one or more disparate data sources; defining metadata associated to the database schema in order to determine the heterogeneous dataset upon joining the one or more disparate data sources by using one or more join operators; transforming the heterogeneous dataset into a transformed heterogeneous dataset based on addition of at least one data column to the heterogeneous dataset; translating the transformed heterogeneous dataset into the homogeneous dataset by using one of an Off the shelf DTML data adaptor and a custom data adaptor visualizing the homogeneous dataset on a User Interface (UI) based on at least one mode defined by a user; and storing, by the processor, the homogeneous dataset at a specific location so the homogeneous dataset further used for data analytics in order to deduce meaningful information pertaining to the specific use-case; as disclosed in independent claim 1.
For at least similar reasons, independent claims 7 and 12 are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/29/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154